Case 2:19-cv-00200-JRG-RSP Document 164 Filed 12/17/20 Page 1 of 5 PageID #: 6646




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

      GREE, INC.,                                       §
                                                        §
                 Plaintiff,                             §
                                                        §
      v.                                                §          Case No. 2:19-cv-00200-JRG-RSP
                                                        §
      SUPERCELL OY,                                     §
                                                        §
                 Defendant.                             §

                         EIGHTH AMENDED DOCKET CONTROL ORDER

            Before the Court is the Joint Motion to Amend Docket Control Order filed by Plaintiff

  GREE, Inc. and Defendant Supercell Oy. Dkt. No. 161. The parties’ Motion seeks to amend the

  Docket Control Order to provide a short extension of the deadlines relating to the exchange of

  pretrial disclosures, objections and rebuttals thereto, and objections to the rebuttals. The parties’

  Motion does not change either the date of the pretrial conference nor jury selection.

            After due consideration, the Court GRANTS the Motion. It is therefore ORDERED that

  the following schedule of deadlines is in effect until the Court orders otherwise:

           Prior Date               New Date                                     Event

      March 1, 2021                                      *Jury Selection – 9:00 a.m. in Marshall, Texas

      February 1, 2021                                   *Notify Deputy Clerk in Charge regarding the
                                                         date and time by which juror questionnaires
                                                         shall be presented to accompany by jury
                                                         summons if the Parties desire to avail
                                                         themselves the benefit of using juror
                                                         questionnaires. 1

      January 25, 2021                                   *Pretrial Conference – 9:00 a.m. in Marshall,
                                                         Texas before Judge Roy Payne

  1
   The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in Advance of Voir
  Dire.


                                                       1/5
Case 2:19-cv-00200-JRG-RSP Document 164 Filed 12/17/20 Page 2 of 5 PageID #: 6647




       Prior Date           New Date                            Event

   January 20, 2021                        *Notify Court of Agreements Reached During
                                           Meet and Confer

                                           The parties are ordered to meet and confer on
                                           any outstanding objections or motions in
                                           limine. The parties shall advise the Court of
                                           any agreements reached no later than 1:00 p.m.
                                           three (3) business days before the pretrial
                                           conference.

   January 19, 2021                        *File Joint Pretrial Order, Joint Proposed Jury
                                           Instructions, Joint Proposed Verdict Form,
                                           Responses to Motions in Limine, Updated
                                           Exhibit Lists, Updated Witness Lists, and
                                           Updated Deposition Designations.

   January 7, 2021     January 15, 2021    Serve Objections to Rebuttal Pretrial
                                           Disclosures.

   January 13, 2021                        Deadline to file Sur-Replies in Opposition to
                                           Dispositive Motions, Motions to Strike Expert
                                           Testimony, and Daubert Motions.

   January 11, 2021                        *File Notice of Request for Daily Transcript or
                                           Real Time Reporting.

                                           If a daily transcript or real time reporting of
                                           court proceedings is requested for trial, the
                                           party or parties making said request shall file a
                                           notice with the Court and e-mail the Court
                                           Reporter, Shelly Holmes, at
                                           shelly_holmes@txed.uscourts.gov.

   December 30, 2020   January 8, 2021     Serve Objections to Pretrial Disclosures; and
                                           Serve Rebuttal Pretrial Disclosures.

   January 7, 2021                         File Motions in Limine

                                           The parties shall limit their motions in limine to
                                           issues that if improperly introduced at trial
                                           would be so prejudicial that the Court could not
                                           alleviate the prejudice by giving appropriate
                                           instructions to the jury.




                                          2/5
Case 2:19-cv-00200-JRG-RSP Document 164 Filed 12/17/20 Page 3 of 5 PageID #: 6648




          Prior Date                   New Date                                        Event

      January 6, 2021                                        Deadline to file Replies in Support of
                                                             Dispositive Motions, Motions to Strike Expert
                                                             Testimony, and Daubert Motions.

      December 30, 2020                                      *Response to Dispositive Motions (including
                                                             Daubert Motions). Responses to dispositive
                                                             motions that were filed prior to the dispositive
                                                             motion deadline, including Daubert Motions,
                                                             shall be due in accordance with Local Rule
                                                             CV-7(e), not to exceed the deadline as set forth
                                                             in this Docket Control Order. 2 Motions for
                                                             Summary Judgment shall comply with Local
                                                             Rule CV-56.

      December 30, 2020                                      *Response to Motion to Strike Expert
                                                             Testimony (including Daubert Motions)

      December 16, 2020         December 22, 2020            Serve Pretrial Disclosures (Witness List,
                                                             Deposition Designations, and Exhibit List) by
                                                             the Party with the Burden of Proof.

      December 14, 2020                                      *File Motions to Strike Expert Testimony
                                                             (including Daubert Motions)

                                                             No motion to strike expert testimony (including
                                                             a Daubert motion) may be filed after this date
                                                             without leave of the Court.

      December 14, 2020                                      *File Dispositive Motions

                                                             No dispositive motion may be filed after this
                                                             date without leave of the Court.

                                                             Motions shall comply with Local Rule CV-56
                                                             and Local Rule CV-7. Motions to extend page
                                                             limits will only be granted in exceptional
                                                             circumstances. Exceptional circumstances
                                                             require more than agreement among the parties.



  2
    The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to oppose a motion in
  the manner prescribed herein creates a presumption that the party does not controvert the facts set out by movant and
  has no evidence to offer in opposition to the motion.” If the deadline under Local Rule CV 7(e) exceeds the deadline
  for Response to Dispositive Motions, the deadline for Response to Dispositive Motions controls.



                                                           3/5
Case 2:19-cv-00200-JRG-RSP Document 164 Filed 12/17/20 Page 4 of 5 PageID #: 6649




        Prior Date               New Date                                 Event

   December 14, 2020                                Deadline to Complete Expert Discovery
  (*) indicates a deadline that cannot be changed without showing good cause. Good cause is
  not shown merely by indicating that the parties agree that the deadline should be changed.

                                 ADDITIONAL REQUIREMENTS

          Mediation: While certain cases may benefit from mediation, such may not be appropriate
  for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
  benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
  ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
  mediation within fourteen days of the issuance of the Court’s claim construction order. As a
  part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
  mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
  the Parties should set forth a brief statement of their competing positions in the Joint Notice.

          Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
  Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
  the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
  exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
  must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
  business days after briefing has completed. For expert-related motions, complete digital copies of
  the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
  to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
  than the dispositive motion deadline.

          Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
  include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
  the local rules’ normal page limits.

          Motions for Continuance: The following excuses will not warrant a continuance nor
  justify a failure to comply with the discovery deadline:

  (a)    The fact that there are motions for summary judgment or motions to dismiss pending;

  (b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
         unless the other setting was made prior to the date of this order or was made as a special
         provision for the parties in the other case;

  (c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
         was impossible to complete discovery despite their good faith effort to do so.

         Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
  the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
  include a proposed order that lists all of the remaining dates in one column (as above) and the
  proposed changes to each date in an additional adjacent column (if there is no change for a date


                                                  4/5
Case 2:19-cv-00200-JRG-RSP Document 164 Filed 12/17/20 Page 5 of 5 PageID #: 6650




  the proposed date column should remain blank or indicate that it is unchanged). In other words,
  the DCO in the proposed order should be complete such that one can clearly see all the remaining
   .
  deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
  version of the DCO.

         Proposed DCO: The Parties’ Proposed DCO should also follow the format described
  above under “Amendments to the Docket Control Order (‘DCO’).”

          Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
  the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
  shall also specify the nature of each theory of infringement, including under which subsections of
  35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
  infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
  theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
  written description, enablement, or any other basis for invalidity. The Defendant shall also specify
  each prior art reference or combination of references upon which the Defendant shall rely at trial,
  with respect to each theory of invalidity. The contentions of the Parties may not be amended,
  supplemented, or dropped without leave of the Court based upon a showing of good cause.
            SIGNED this 3rd day of January, 2012.
           SIGNED this 16th day of December, 2020.




                                                          ____________________________________
                                                          ROY S. PAYNE
                                                          UNITED STATES MAGISTRATE JUDGE




                                                   5/5
